Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-11-2002

USA v. Saadi
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2118




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Saadi" (2002). 2002 Decisions. Paper 349.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/349


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                            __________

                           No. 01-2118
                           ___________


                    UNITED STATES OF AMERICA

                               vs.

                       NABIL SALIM SAADI

                                Appellant.

                           ___________


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

                 (D.C. Criminal No. 00-cr-00112)
          District Judge: The Honorable John W. Bissell

                           ___________

            Submitted Under Third Circuit LAR 34.1(a)
                           June 7, 2002



        BEFORE: NYGAARD, BARRY and MAGILL, Circuit Judges.


                     (Filed:    June 11, 2002)

                           ___________

                       OPINION OF THE COURT
                           ___________


NYGAARD, Circuit Judge.
         Appellant, Nabil Salim Saadi, appeals from a judgment and conviction for
distribution and possession with intent to distribute "Ecstasy," in violation of 21 U.S.C.
 841(a)(1) and 846. The District Court sentenced Saadi to 83 months’ imprisonment,
followed by a three-year term of supervised release, and imposed a fine of $12,500 and a
special assessment of $100. Appellant raises the issues shown in Section I below and
taken verbatim from his brief. We will affirm.
                            I. ISSUES
                        1.  Whether the evidence was insufficient to support appellant’s
              conviction on the drug conspiracy charged in the indictment.
                        2.  Whether the District Court’s charge to the jury was erroneous.
                        3.  Whether the government’s post-verdict disclosure of telephone toll
              records deprived appellant of his right to due process and a fair trial.
                        4.  Whether the District Court erred in sentencing appellant based on
                Guideline enhancements for uncharged and unproven drug quantity.

                          II. DISCUSSION
          The history of this case is well known to both counsel, the parties, and the
Court. Inasmuch as we are writing a non-precedential opinion, essentially for the parties
herein, we see no need to recapitulate either the extensive facts upon which Saadi was
convicted, nor the procedure that preceded the conviction and sentencing therein.
          Addressing the issues, we first conclude that, based upon the evidence
presented at trial, a reasonable jury could have found beyond a reasonable doubt that
Saadi knew he was involved in a conspiracy to distribute a controlled substance, namely
"Ecstacy". Appellant met with a drug courier on three separate occasions to pick up
suitcases of "Ecstacy" on one occasion he gave the courier $50,000 and on another he
fled from authorities after picking up a suitcase containing "Ecstasy". This, and other
evidence, was more than sufficient to sustain appellant’s conviction.
          We also conclude that the District Court properly instructed the jury on
willful blindness. The District Court instructed the jury that it had to find beyond a
reasonable doubt that appellant knew or believed that the conspiracy involved a
controlled substance and that knowledge of the existence of a particular fact could be
established if it found that Saadi willfully blinded himself to that fact. This instruction i
accurate.
          Next, the District Court did not err when it found that the government’s
non-disclosure of cellular phone records of a co-conspirator was not a violation of Brady
v. Maryland, 373 U.S. 83 (1963), because the records do not refute the government’s
claim that Saadi was in contact with this co-conspirator.
          Finally, Saadi was sentenced to a term of 83 months, well below the
applicable statutory maximum sentence of twenty years. Given this fact, the rule of
Apprendi, v. New Jersey, 530 U.S. 466 (2000), does not require the issue of drug quantity
to be submitted to the jury for a finding beyond a reasonable doubt.

                          III. CONCLUSION
         In sum, and for the foregoing reasons, we will affirm the judgment of the
District Court entered on April 24, 2001.
_________________________


TO THE CLERK:

         Please file the foregoing opinion.




                                 /s/ Richard L. Nygaard_______
                                 Circuit Judge